CONCURRING OPINION BY JUDGE BIGGS.
The action of the circuit court in refusing to strike out portions of the reply is preserved in the record and is properly before us for review. The portions referred to were (1) that if the contract set forth in the answer was in fact entered into it was procured by fraud, misrepresentation and undue influence, and (2) that the deceased was by reason of old age and infirmity of mind, incapable of making a contract. Under our decision in Dwyer v. Railroad, 66 Mo. App. 335, and that of the supreme court in Och v. Railroad, 130 Mo. 27, these issues were improperly tendered in the reply and should have been stricken out., There was evidence introduced tending to prove the last issue, but as the defendaut’s evidence in support of the alleged defense was to the effect that the deceased expected and not that he had given all of his property to 0.0. Bosard, in consideration of his maintenance during the remainder of his life, the refusal of the court to sustain the motion to strike out was harmless error. I am justified in this conclusion both by the evidence and the opinion of the trial judge. The latter, which appears in briefs of counsel, shows that in disposing of the issues the circuit judge did not consider the question of want of capacity, but took the view of the evidence as above suggested. I therefore concur in affirming the judgment upon the ground that it is for the right party.